       Case 2:21-cv-01317-DMC Document 10 Filed 08/25/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL WYNN,                                      No. 2:21-CV-1317-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    B. MOSS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:21-cv-01317-DMC Document 10 Filed 08/25/21 Page 2 of 4


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) B. Moss, a Correctional Officer at

 9   high Desert State Prison (HDSP); (2) L. Mundy, a Correctional Officer at HDSP; and (3) J.

10   Pickett, the Chief Deputy Warden at HDSP. See ECF No. 1, pg. 3.

11                  In his first claim, Plaintiff states that, on February 21, 2021, he saw Defendant

12   Moss removed his face mask and “spit a glob of chewing tobacco spit into a garbage can filled

13   with I/M [inmate] lunches.” Id. According to Plaintiff, Defendant Mundy witnessed this and still

14   proceeded to hand out the lunches, giving one of them to Plaintiff. See id. Plaintiff alleges that,

15   despite Plaintiff’s complaints about potential contamination, Defendant Mundy continued passing

16   out the inmate lunches. See id. at 3-4. Plaintiff states that, a short time later, Defendant Mundy

17   “came back and handed me and my cellie two more lunches and said, ‘Don’t shoot the

18   messenger.’” Id. at 4. Plaintiff states that Mundy also stated: “I wouldn’t have did no jackass shit

19   like that.” Id. Plaintiff claims that, as a result of the foregoing, he remains in fear of eating any

20   food at the prison. See id.
21                  In his second claim, Plaintiff states he submitted a grievance on March 2, 2021,

22   regarding the conduct of Defendants Moss and Mundy. See id. According to Plaintiff, the

23   grievance was processed by Defendant Pickett who allegedly “elected to disregard the

24   overwhelming amount of evidence against Defendants B. Moss and L. Mundy, and instead chose

25   to attempt to cover-up the malicious acts of abovementioned Defendants by disapproving the

26   Plaintiff’s appeal.” Id.
27   ///

28   ///
                                                         2
       Case 2:21-cv-01317-DMC Document 10 Filed 08/25/21 Page 3 of 4


 1                                            II. DISCUSSION

 2                  The Court finds that Plaintiff has stated a cognizable Eighth Amendment claim

 3   against Defendants Moss and Mundy based on Defendants’ alleged disregard for Plaintiff’s health

 4   by spitting on food provided to Plaintiff. Plaintiff has not, however, stated a cognizable claim

 5   against Defendant Pickett based on processing of his inmate grievance.

 6                  Prisoners have no stand-alone due process rights related to the administrative

 7   grievance process. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); see also Ramirez v.

 8   Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding that there is no liberty interest entitling

 9   inmates to a specific grievance process). Because there is no right to any particular grievance

10   process, it is impossible for due process to have been violated by ignoring or failing to properly

11   process grievances. Numerous district courts in this circuit have reached the same conclusion.

12   See Smith v. Calderon, 1999 WL 1051947 (N.D. Cal 1999) (finding that failure to properly

13   process grievances did not violate any constitutional right); Cage v. Cambra, 1996 WL 506863

14   (N.D. Cal. 1996) (concluding that prison officials’ failure to properly process and address

15   grievances does not support constitutional claim); James v. U.S. Marshal’s Service, 1995 WL

16   29580 (N.D. Cal. 1995) (dismissing complaint without leave to amend because failure to process

17   a grievance did not implicate a protected liberty interest); Murray v. Marshall, 1994 WL 245967

18   (N.D. Cal. 1994) (concluding that prisoner’s claim that grievance process failed to function

19   properly failed to state a claim under § 1983).

20                   Plaintiff will be afforded leave to amend Plaintiff’s claim against Defendant
21   Pickett, should there be any basis for stating a cognizable claim against that Defendant.

22

23                                          III. CONCLUSION

24                  Because it is possible that the deficiencies identified in this order may be cured by

25   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

26   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an
27   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

28   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the Court cannot refer to the
                                                        3
       Case 2:21-cv-01317-DMC Document 10 Filed 08/25/21 Page 4 of 4


 1   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An

 2   amended complaint must be complete in itself without reference to any prior pleading. See id.

 3                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

 4   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

 5   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 6   each named defendant is involved, and must set forth some affirmative link or connection

 7   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 8   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 9                  Because the complaint appears to otherwise state cognizable claims, if no amended

10   complaint is filed within the time allowed therefor, the Court will issue findings and

11   recommendations that the claims identified herein as defective be dismissed, as well as such

12   further orders as are necessary for service of process as to the cognizable claims.

13                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

14   complaint within 30 days of the date of service of this order.

15

16   Dated: August 25, 2021
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       4
